DETAILED ACTION
This office action is in response to the request for continued examination filed on 05 January 2022.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 January 2022 has been entered.
Claim Status
	Claims 1-20 are currently pending: 1-20 have been amended.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 05 January 2022), with respect to the rejection of claims claim 1 under 35 USC 102(a)(1) and claims 2-20 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-20. Please note, however, Applicants arguments concerning limitations of claims 2-6 interpreted under 35 USC § 112(f) are not persuasive (see Response to Arguments).

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a temporary ‘image generator’ configured to generate an image, and a ‘comparator’ configured to output an image in claims 2-6 (note, claims 3-6 depend on claim 2).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the corresponding structure is as follows: ‘image generator’ and ‘comparator’ (hardware/software combination, [0075]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Nakata), in view of Kurata D. (US 2021/0144359 A1 (effective filing data 21 February 2018); Kurata).
RE Claim 1, Nakata discloses a display apparatus (Nakata: fig. 2, ‘head-mounted display’ 100) comprising: a host configured to output an image to a driving controller (Nakata: [0075], disclosing ‘image processing section’ 750 (e.g., host) draws and outputs an image to ‘image providing section’ 770, where Nakata’s ‘image generation apparatus’ 700 (e.g., driving controller) comprises the ‘image providing section’ 770);
a head tracker configured to output information of movement of a user to a driving controller (Nakata: fig. 2, ‘posture sensor’ 64 (head tracker) in ‘head-mounted display’ 100, fig. 4, (head-mounted display) 100 → ‘image generation apparatus’ 700 (driving controller); [0026], “A gyro sensor, an acceleration sensor, or the like incorporated in or externally attached to the head-mounted display 100 permits measurement of posture information such as a rotation angle and inclination of the head and positional information of the user's head wearing the head-mounted display 100”, [0049], “A viewpoint calculation section 780 calculates a viewpoint position and line-of-sight direction after moving the head on the basis of a variation of the position and rotation of the head-mounted display 100 acquired from the position/rotation information acquisition section 730”);
the driving controller configured to generate a temporary image based on the information of the movement of the user (Nakata: fig. 4, ‘image generation apparatus’ 700 (driving controller) →  100 (head-mounted display); [0040, 0047], image generation apparatus 700 may be implemented in control section 10 of HMD 100 …The image providing section 770 [within ‘image generation apparatus’ 700] provides the image data generated by the image processing section 750 for the head-mounted display 100, [0051], “the image providing section 770 provides, as a substitute image, the past frame selected by the past frame selection section 790 for the head-mounted display 100”, [0063], substitute image behaves as a temporary image to reduce ‘motion to photon’ (MTP) delay); and
a display panel configured to selectively display between an input image and the temporary image (Nakata: [0005, 0006, 0007], each disclosing that a substitute image (e.g., temporary image) can be output before providing an image viewed in the line-of-sight direction (e.g., current input image)),
wherein, until a new input image to which the information of the movement of the user is reflected is received from the host, the display panel displays the temporary image which is generated by the driving controller (Nakata: fig. 9; [0062-0063], disclosing that during the movement of a viewpoint, a substitute image is displayed until ‘a final drawing result’ (e.g., new image) is displayed), and
suggests the display apparatus comprises: a central processing unit (CPU), and a graphics processing unit (GPU) (Nakata: [0056], “it takes time to detect the rotation of the head-mounted display 100, decide the next drawing range, allow a central processing unit (CPU) to issue a drawing command, allow a graphics processing unit (GPU) to perform rendering, and output a drawn image to the head-mounted display 100”), but does not appear to expressly teach such a limitation.
However, although Nakata does not expressly teach,
Kurata (in the same field of endeavor) discloses a display apparatus comprising: a host including a central processing unit (CPU), and a graphics processing unit (GPU) (Kurata: fig. 2, showing ‘head-mounted display’ (HMD) coupled with ‘image processing apparatus’ 200, fig. 6, illustrating ‘image processing apparatus’ 200 including a CPU 222 and a GPU 224; [0025], “the image processing apparatus 200 and the head-mounted display 100 may be configured integrally”).
Thus, before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to combine Kurata’s display apparatus comprising: a host including a CPU, and a GPU with Nakata’s display apparatus in order to mitigate feelings of nausea by speeding up the processing of displayed images.
	RE Claim 2, Nakata/Kurata teaches the display apparatus of claim 1, and further Nakata discloses the driving controller comprises: a temporary image generator configured to generate the temporary image based on previous frame data of the input image from the host and the information of the movement of the user from the head tracker (Nakata: fig. 4, illustrating ‘past frame selection section’ 790 (temporary image generator) coupled with ‘image processing section’ 750 (e.g., host which provides input images to ‘image generation apparatus’ 700 (e.g., driving controller)), and ‘viewpoint calculation section’ 780 coupled with ‘position/rotation acquisition section’ 730 (head movement of a user as provided by ‘posture sensor’ 64 in HMD 100); [0050], disclosing a past frame (e.g., temporary 
implicitly discloses a comparator configured to output the input image based on the temporary image produced by the temporary image generator when a coordinate of the input image representing a pointing direction of the input image is equal to a coordinate of the temporary image representing a pointing direction of the temporary image (Nakata: [0050], “A past frame selection section 790 compares a new viewpoint position and/or line-of-sight direction calculated by the viewpoint calculation section 780 and a viewpoint position and/or line-of-sight direction of the past frame” (since Nakata’s ‘past frame selection section’ 790 performs a ‘comparison’ function, it is interpreted as a ‘comparator’ that also functions as a ‘past frame selector’), [0063], disclosing a situation where a substitute image is displayed until the viewpoint arrives at a movement destination, and then a normal input image (e.g., a current view image) is drawn and output), and configured to output the temporary image when the coordinate of the input image is different from the coordinate of the temporary image (Nakata: figs. 4 and 12; [0049-0050, 0063, 0112-0113], disclosing the output of a past image (e.g., temporary image) when a difference between a new viewpoint direction and a past viewpoint direction is detected).
RE Claim 3, Nakata/Kurata discloses the display apparatus of claim 2, and Nakata in addition teaches the information of the movement of the user includes a viewpoint coordinate of the user (Nakata: figs. 5-6, illustrating viewpoint of a user; [0049], “A viewpoint calculation section 780 calculates a viewpoint position and line-of-sight direction after moving the head on the basis of a variation of the position and rotation of the head-mounted display 100 acquired from the position/rotation information acquisition section 730”).
	RE Claim 17, Nakata/Kurata discloses the display apparatus of claim 1, and in addition Nakata also teaches the head tracker is configured to output the information of the movement of the user to the host (Nakata: figs. 2, ‘posture sensor’ 64 (e.g., head tracker), fig. 4, 100 → ‘position/rotation acquisition section’ 730 → … → ‘image processing section’ 750 (e.g., host); [0026], “A gyro sensor, an acceleration sensor, or the like incorporated in or externally attached to the head-mounted display 100 permits measurement of posture information such as a rotation angle and inclination of the head and positional information of the user's head wearing the head-mounted display 100”), and
the host is configured to generate the input image based on the information of the movement of the user (Nakata: fig. 9; [0062-0063], disclosing that during the movement of a viewpoint, a substitute image is displayed until ‘a final drawing result’ (e.g., new image) is displayed (head of user has reached movement destination)).

Claims 4-5 are rejected under U.S.C. 103 as being unpatentable over Nakata, in view of Kurata, and further in view of Hasegawa et al (US 2016/0246057 A1; Hasegawa).
RE Claim 4, Nakata/Kurata teaches the display apparatus of claim 3, and in addition Nakata discloses the temporary image includes a viewpoint image corresponding to the viewpoint coordinate of the user in the previous frame data of the input image (Nakata: [0048], ” The image processing section 750 stores, as a ‘past frame,’ the generated image in the image storage section 760 along with viewpoint information and a frame number”).
Still, even though Nakata/Kurata does not appear to expressly teach,
Hasegawa (in the same general field of endeavor) discloses an extended image which is generated by extending from at least one edge portion of the viewpoint image in a lateral direction (Hasegawa: [0178], “the image display device stretches an image having the second field of view less than the first field of view out to the first field of view, and displays the stretched image on the display unit”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Hasegawa’s ‘stretched’ image with Nakata’s, modified by Kurata’s, display apparatus comprising a method of generating a temporary image, with the expected benefit of reducing motion sickness experienced by users (Hasegawa, [0005]).
RE Claim 5, Nakata/Kurata/Hasegawa discloses the display apparatus of claim 4.
In addition, Hasegawa teaches information of the movement of the user further includes an acceleration of a head of the user (Hasegawa: [0075], “The status information acquisition unit 304 acquires information about the position and orientation or information about the orientation of the user's head, for example, in order to track the user's head movements. To track the user's head movements, the status information acquisition unit 304 is taken to be a sensor including a three-axis gyro sensor, a three-axis acceleration sensor, and a three-axis 
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Hasegawa’s acceleration information of a user’s head with Nakata/Kurata/Hasegawa’s display apparatus, with the expected benefit of allowing the combined display apparatus to better reduce feelings of motion sickness by also considering acceleration of a user’s head movement in addition to dynamic changes in viewpoint.

Claim 6 is rejected under U.S.C. 103 as being unpatentable over Nakata, in view of Kurata, and Hasegawa, and further in view of Inomata A. (US 2017/0221185 A1; Inomata).
RE Claim 6, Nakata/Kurata/Hasegawa teaches the display apparatus of claim 5.
Still, although Nakata/Kurata/Hasegawa does not appear to expressly disclose,
Inomata (in the same field of endeavor) teaches when the angular velocity (e.g., acceleration) of the head of a user increases, a width of blurring peripheral regions of a displayed image increases, and when the acceleration of the head of the user decreases, the width of blurring the peripheral regions of the displayed imaged decreases (Inomata: [0070-0071], disclosing an increase/decrease in the width of blurred regions in response to an increase/decrease in acceleration of a user’s head; please note, by increasing/decreasing the width of blurred regions, Inomata effectively decreases/increases the width of a displayed viewpoint image of a temporary image).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Inomata’s method of increasing/decreasing the width of blurred peripheral regions responsive to an increase/decrease of acceleration in a user’s head movement with Nakata/Kurata/Hasegawa’s display apparatus comprising a temporary viewpoint image during movement of a user’s head so the combined Nakata, modified by Kurata/Hasegawa, display apparatus decreases the width of the viewpoint image of the temporary image when the acceleration of the user’s head increases, and increases the width of the viewpoint image of the temporary image when the acceleration of the user’s head decreases. Further, the motivation for combining Inomata’s method with Nakata’s, 

Claims 7-9 are rejected under U.S.C. 103 as being unpatentable over Nakata, in view of Kurata, and Banna et al (US 2017/0358562 A1; Banna), and further in view of Gu et al (WO 2019/037098 A1; Gu).
RE Claim 7, Nakata/Kurata discloses the display apparatus of claim 1.
However, although Nakata/Kurata does not expressly teach,
Banna (in the field of integrated display systems) discloses a head tracker and a digital image processing (dsp) circuit are disposed on a back surface of a display substrate where a display region of a display panel is formed (Banna: [0014], disclosing an embodiment where LED devices (e.g., active display panel areas) are aligned with devices of a backplane (BP) layer comprising ‘eye/head tracking’ sensors and ‘dsp cores’ (head tracker and dsp circuit overlap active display region), and [0019], disclosing ‘eye/head tracking’ sensors and ‘dsp cores’ (e.g., image processing circuits) disposed on a rear surface of a display substrate).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Banna’s head tracker and image processing circuits, disposed on a back surface of a display substrate overlapping an active area of a display panel, with Nakata/Kurata’s display apparatus comprising a driving controller so the combined Nakata/Banna display apparatus can have the head tracker and the driving controller disposed on the back surface of a display substrate where a display region of a display panel is formed. Further, the motivation for combining Banna’s method of placing a head tracker and a dsp circuit on a rear surface of an ‘active’ region (area where a display region is formed) of a display panel with Nakata/Kurata’s display apparatus would have been to reduce the size and power consumption of the combined display apparatus thereby making it more lightweight and easier to use for longer periods of time.
Yet, even though Nakata/Kurata/Banna fails to expressly teach,
Gu (in the field of display technologies) discloses a sensing/component layer disposed on a front surface of a display substrate (Gu: fig. 2A, illustrating ‘sensing layer’ disposed on a 
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to modify Nakata/Kurata/Banna’s display apparatus with Gu’s sensing/component layer so the combined Nakata/Kurata/Banna/Gu display apparatus has a sensing/component layer disposed on the front surface of a display substrate and a BP layer disposed on the back surface of the display substrate, such that Nakata/Kurata/Banna’s head tracker and driving controller may be moved from the BP layer to the sensing/component layer and disposed on the front surface of the display substrate where a display region of a display panel is formed. Additionally, the motivation for combining Gu’s sensing/component layer disposed on a front surface of a display substrate with Nakata/Kurata/Banna’s display apparatus would have been to improve the ability of head tracking sensors to establish pose information since said head tracking sensors would be closer to the environment they interact with compared to sensors disposed on a rear surface of the display substrate (please note, however, the gain in sensitivity may be nominal so that selection of a front surface or a rear surface may be a design choice).  
RE Claim 8, Nakata/Kurata teaches the display apparatus of claim 1, and even though Nakata/Kurata does not expressly disclose,
Banna teaches a head tracker is disposed on a rear surface of a display substrate where the display region of the display panel is not formed (Banna: [0019], disclosing ‘eye/head tracking’ sensors and ‘dsp cores’ (e.g., driving controller/image generator) disposed on a rear surface of a display substrate, [0074], top surface may include non-LED regions such that ‘head tracking’ sensors are disposed on a rear surface of the display substrate where a display region is not formed (design choice)), and a digital image processing (dsp) circuit is disposed on a rear surface of a display substrate where a display region of a display panel is formed (Banna: [0014], disclosing an embodiment where LED devices (e.g., active display panel areas) are aligned with devices of a backplane (BP) layer comprising ‘eye/head tracking’ sensors and ‘dsp cores’ (head tracker and dsp circuit overlap active display region), and [0019], disclosing ‘eye/head tracking’ sensors and ‘dsp cores’ (e.g., image processing circuits) disposed on a rear surface of a display substrate).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Banna’s head tracker and dsp circuits, head tracker disposed on the rear surface of a display substrate where a display region of a display panel is not formed. In addition, the motivation for combining Banna’s method with Nakata/Kurata’s display apparatus would have been to reduce the size and power consumption of the combined display apparatus thereby making it more lightweight and easier to use for longer periods of time.
Even so, although Nakata/Kurata/Banna does not explicitly disclose,
Gu teaches a sensing/component layer disposed on a front surface of a display substrate (Gu: fig. 2A, illustrating ‘sensing layer’ disposed on a front surface of a display substrate in an active region of a display panel; [0007], sensing layer, comprising an array of sensing elements, is above the light emitting layer).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Nakata/Kurata/Banna’s display apparatus with Gu’s sensing/component layer so the combined Nakata/Kurata/Banna/Gu display apparatus has a sensing/component layer disposed on the front surface of a display substrate and a BP layer disposed on the rear surface of the display substrate, such that Nakata/Kurata/Banna’s driving controller may be moved from the BP layer to the sensing/component layer and disposed on the front surface of the display substrate where a display region of a display panel is formed. Further, the motivation for combining Gu’s sensing/component layer disposed on a front surface of a display substrate with Nakata/Kurata/Banna’s display apparatus would have been to improve the operation of the display apparatus by distributing the dissipation of heat to different layers of the display substrate (please note, however, that the assignment of sensors and/or components to front and rear layers may be a matter of design choice).
RE Claim 9, Nakata/Kurata/Banna/Gu discloses the display apparatus of claim 8, and Banna also teaches the head tracker overlaps the display region of the display panel (Banna: [0014], disclosing an embodiment where LED devices (e.g., active display panel areas) are aligned with devices of a backplane (BP) layer comprising ‘eye/head tracking’ sensors and ‘dsp cores’ (head tracker and dsp circuit overlap active display region), and [0019], disclosing 
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Banna’s method of disposing a head tracker such that the head tracker overlaps a display region of the display panel with Nakata’s, modified by Kurata/Banna/Gu’s, display apparatus in order to efficiently use whatever regions of a display panel are available while still separating within-layer sensors and components as much as possible to help with the dissipation of heat.

Claims 10-11 are rejected under U.S.C. 103 as being unpatentable over Nakata, in view of Kurata, and further in view of Banna.
RE Claim 10, Nakata/Kurata teaches the display apparatus of claim 1, and although Nakata/Kurata fails to explicitly disclose,
Banna teaches a head tracker and a driving controller are disposed on a rear surface of a display substrate where a display region of the display panel is not formed (Banna: [0019], disclosing ‘eye/head tracking’ sensors and ‘dsp cores’ (e.g., driving controller/image generator) disposed on a rear surface of a display substrate, [0074], top surface may include non-LED regions such that ‘head tracking’ sensors are disposed on a rear surface of the display substrate where a display region is not formed (design choice)).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Banna’s head tracker and image processing circuits, disposed on a ‘non-active’ region (area where a display panel is not formed) of a rear surface of a display substrate, with Nakata/Kurata’s display apparatus so the combined Nakata/Kurata/Banna display apparatus has the head tracker and the driving controller disposed on the rear surface of a display substrate where a display region of a display panel is formed. Further, the motivation for combining Banna’s method with Nakata/Kurata’s display apparatus would have been to reduce the size and power consumption of the combined display apparatus thereby making it more lightweight and easier to use for longer periods of time.
RE Claim 11, Nakata/Kurata/Banna discloses the display apparatus of claim 10, and Banna further teaches at least one of the head tracker and the driving controller overlaps the display region of the display panel (Banna: [0014], disclosing an embodiment where LED devices (e.g., active display panel areas) are aligned with devices of a backplane (BP) layer comprising ‘eye/head tracking’ sensors and ‘dsp cores’ (head tracker and dsp circuit overlap active display region), and [0019], disclosing ‘eye/head tracking’ sensors and ‘dsp cores’ (e.g., image processing circuits) disposed on a rear surface of a display substrate).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Banna’s method of overlapping at least one of the head tracker and the driving controller with a display region of a display panel with Nakata/Kurata’s display apparatus would have been to efficiently use whatever regions of a display panel are available while still separating within-layer sensors and components as much as possible to help with the dissipation of heat.

Claims 12-16 are rejected under U.S.C. 103 as being unpatentable over Nakata, in view of Kurata, Kang H.-S. (US 2017/0245379 A1; Kang), and Banna, and further in view of Gu.
RE Claim 12, Nakata/Kurata teaches the display apparatus of claim 1.
However, even though Nakata/Kurata does not expressly disclose,
Kang (in the field of virtual reality display devices) teaches a data driver implicitly configured to convert the input image into a input image data voltage and convert the temporary image into a temporary image data voltage, wherein the driving controller and the data driver are integrally formed to form an integrated data driver (Kang: [0063], “The display panel 510 may include a plurality of pixel circuits ... The driving integrated circuit 520 may drive the display panel 510 ... the driving integrated circuit 520 may include a scan driver, a data driver, a timing controller, etc. ... The data driver may provide a data signal to the display panel 510 via the data-lines” (providing a data signal to drive pixel circuits implicitly converts image data to voltages in order to drive the pixel circuits); please note, Kang’s drive circuit comprising a scan driver, a data driver, a timing controller, etc. is interpreted as an ‘integrated data driver’).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Kang’s integrated data driver (which implicitly converts images into image data voltages) with Nakata’s display apparatus in order to reduce 
Further, the remaining limitations recited in claim 12 (head tracker and integrated data driver disposed on a front surface of a display substrate where a display region of the display panel is formed) are substantially similar in scope with corresponding limitations recited in claim 7 (head tracker and driving controller disposed on a front surface of a display substrate where a display region of the display panel is formed; the difference being an ‘integrated data driver’ instead of a ‘driving controller’) and are, therefore, rejected under the same rationale.
RE Claim 13, Nakata/Kurata discloses the display apparatus of claim 1.
In addition, the remaining limitations recited in claim 13 are substantially similar in scope with corresponding limitations recited in claims 8 and 12 and are, therefore, rejected under the same rationale.
RE Claim 14, Nakata/Kurata/Kang/Banna/Gu teaches the display apparatus of claim 13.
Further, the remaining limitations recited in claim 14 are substantially similar in scope with corresponding limitations recited in claim 9 and are, therefore, rejected under the same rationale.
RE Claim 15, Nakata/Kurata discloses the display apparatus of claim 1.
Further, the remaining limitations recited in claim 15 are substantially similar in scope with corresponding limitations recited in claims 10 and 12 (the exception being an ‘integrated data driver’ disposed on a rear surface of a display substrate instead of a ‘driving controller’) and are, therefore, rejected under the same rationale.
RE Claim 16, Nakata/Kurata/Kang/Banna/Gu teaches the display apparatus of claim 15.
In addition, the remaining limitations recited in claim 16 are substantially similar in scope with corresponding limitations recited in claim 11 and are, therefore, rejected under the same rationale.

Ha), in view of Nakata.
	RE Claim 18, Ha discloses a virtual reality display system (Ha: figs. 11-12, illustrating head-mounted display (HMD) 1200; [0170-0171], “two devices (i.e., the electronic device 101 and the HMD 1200) may be called a 'Head-Mounted Theater (HMT)' 700 in a mutually connected state …  According to one example embodiment, the HMT 700 may provide at least one of a see-through function of providing Augmented Reality (AR) or a see-closed function of providing Virtual Reality (VR), for example”) comprising:
a lens unit (Ha: fig. 6, illustrating a lens assembly holding at least one lens 516);
a display apparatus disposed adjacent to the lens unit (Ha: fig. 5, illustrating a lens assembly comprising at least one lens 516 adjacent to display device 600; [0149], disclosing display device 600 (e.g., a smartphone), and [0154], disclosing lens element 516 as part of a lens assembly in Ha’s HMT) and comprising a head tracker configured to output information of movement of a user (Ha: [0157], disclosing that elements of sensor module 713 may reside in display device 600 (e.g., head tracking sensors), [0316], “The HMT 700 has to move a position of an image displayed on a screen according to head tracking”); and
a housing configured to receive the lens unit and the display apparatus (Ha: fig. 6, ‘main frame’ 510 and ‘cover’ 530 (interpreted as a housing); [0154], “Referring to FIG. 6, the main frame 510 may further include a "facial contact" part that is in contact with a user's face when the HMT 700 is worn by a user 514 … A lens assembly including at least one lens 516 may be inserted into a part of the facial contact part 514 in a position corresponding or otherwise aligned with user's two eyes. At least one surface of the lens 516 may be exposed to the facial contact part 514 such that, when a user wears the HMT 700, the user may see a screen of the display device (e.g., the display 150) with user's eyes”).
Yet, even though Ha does not appear to expressly teach,
Nakata (in the same general field of endeavor) discloses a display apparatus configured to output movement information of a user to a driving controller (Nakata: fig. 2, ‘posture sensor’ 64 (head tracker) in ‘head-mounted display’ 100, fig. 4, (head-mounted display) 100 → ‘image generation apparatus’ 700 (driving controller); [0026], “A gyro sensor, an acceleration sensor, or the like incorporated in or externally attached to the head-mounted display 100 permits measurement of posture information such as a rotation angle and inclination the driving controller configured to generate a temporary image based on the information of the movement of the user (Nakata: fig. 4, ‘image generation apparatus’ 700 (driving controller) →  100 (head-mounted display); [0040, 0047], image generation apparatus 700 may be implemented in control section 10 of HMD 100 …The image providing section 770 [within ‘image generation apparatus’ 700] provides the image data generated by the image processing section 750 for the head-mounted display 100, [0051], “the image providing section 770 provides, as a substitute image, the past frame selected by the past frame selection section 790 for the head-mounted display 100”, [0063], substitute image behaves as a temporary image to reduce ‘motion to photon’ (MTP) delay); and a display panel configured to selectively display between an input image and the temporary image (Nakata: [0005, 0006, 0007], each disclosing that a substitute image (e.g., temporary image) can be output before providing an image viewed in the line-of-sight direction (e.g., current input image)),
wherein, until a new input image to which the information of the movement of the user is reflected is received, the display panel displays the temporary image which is generated by the driving controller (Nakata: fig. 9; [0062-0063], disclosing that during the movement of a viewpoint, a substitute image is displayed until ‘a final drawing result’ (e.g., new image) is displayed).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Nakata’s display apparatus configured to output changes in pose to a driving controller (the driving controller configured to generate a temporary image based on user movement), and display panel for selectively displaying between an input image and a temporary image with Ha’s virtual reality (VR) system in order to reduce the effects of motion to photon (MTP) sickness experienced by users of the combined Ha/Nakata VR system.
RE Claim 19, Ha/Nakata teaches the virtual reality display system of claim 18, and Nakata further discloses the driving controller comprises: a temporary image generator configured to generate the temporary image based on previous frame data of the input image and the information of the movement of the user (Nakata: fig. 4, illustrating ‘past 
implicitly teaches a comparator configured to output the input image when a coordinate of the input image representing a pointing direction of the input image is equal to a coordinate of the temporary image representing a pointing direction of the temporary image (Nakata: fig. 15 (implicit ‘comparator’ to determine if viewpoint of a user has changed); [0112], disclosing situation when head does not move, and normal input image is drawn and output), and
teaches configured to output the temporary image when the coordinate of the input image is different from the coordinate of the temporary image (Nakata: figs. 4 and 15; [0049-0050, 0112-0113], disclosing the output of a past image (e.g., temporary image) when a difference between a new viewpoint coordinate and a past viewpoint coordinate is detected (please note, when a user turns her head, the current viewpoint coordinate/direction is different than a past viewpoint coordinate/direction, and according to Nakata, a temporary/substitute image may then be output to reduce feelings of sickness)).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Nakata’s driving controller, comprising a temporary image generator and comparator for outputting an input image or a temporary image, with Ha’s, modified by Nakata’s, virtual reality display system in order to reduce the effects of motion to photon (MTP) sickness experienced by users of the combined Ha/Nakata VR system.

Claim 20 is rejected under U.S.C. 103 as being unpatentable over Ha, in view of Nakata, and further in view of Hasegawa.
RE Claim 20, Ha/Nakata discloses the virtual reality display system of claim 19, and further Nakata teaches the temporary image includes a viewpoint image corresponding to the viewpoint coordinate of the user in the previous frame data of the input image (Nakata: [0048], ” The image processing section 750 stores, as a ‘past frame,’ the generated image in the image storage section 760 along with viewpoint information and a frame number”).
Therefore, before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Nakata’s temporary image (where 
However, although Ha/Nakata does not appear to expressly teach,
Hasegawa (in the same general field of endeavor) discloses an extended image which is generated by extending from at least one edge portion of the viewpoint image in a lateral direction (Hasegawa: [0178], “the image display device stretches an image having the second field of view less than the first field of view out to the first field of view, and displays the stretched image on the display unit”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Hasegawa’s ‘stretched’ image with Ha/Nakata’s display apparatus comprising a method of generating a temporary image, with the expected benefit of reducing motion sickness experienced by users (Hasegawa, [0005]).
Response to Arguments
In view of arguments presented by Applicants with respect to unamended claim limitations and/or limitations rejected under the same prior art, the Examiner will respond with the following rebuttal arguments.
Issue: Claim Interpretation under 35 U.S.C. §112(f).
Regarding claim 1, Applicants argue, “in claim 17, ‘a host is deleted and added in claim 1, wherein the host includes a central processing unit (CPU) and a graphic processing unit (GPU)”.
In reply, the examiner agrees. Applicants’ ‘host’ comprises hardware elements, and is therefore no longer being interpreted under 35 U.S.C. §112(f).
Regarding claims 2 and 17, Applicants state, “claims 2 and 17 have been appropriately amended to cure the above deficiency. That is, the amended claims clearly show sufficient structure to perform the claimed function. For example, in claim 2, it clearly shows that ‘a temporary image generator’ is structurally connected to the host and the head tracker since the temporary image generator generates the temporary image based on previous frame data of the which is coming from the host and the information of the movement of the user which is coming from the head tracker. Furthermore, ‘a comparator’ is structurally connected to the temporary image generator since the comparator outputs the input image based on the temporary image produced by the temporary image generator”. (emphasis in original).
In response, the examiner disagrees. Claimed limitations ‘image generator configured to generate an image’, and ‘comparator configured to output an image’ continue to invoke interpretation under 35 U.S.C. §112(f) because it is not clear under what means the ‘image generator performs the function of generating an image, and under what means the ‘comparator’ performs the function of outputting an image. Is an algorithm/software used to perform the function of taking an input image and generating an output image, and performing the function of ‘comparing’ directions to output an image or are the respective functions performed with hardware circuits executing instructions?
As claimed, the structure used to perform the functions of ‘generating an image’ and ‘outputting an image’ based on previous information is not sufficiently defined. Therefore, a ‘temporary image generator configured to generate the temporary image’, and a ‘comparator configured to output the input image’ continue to be interpreted under 35 U.S.C. §112(f).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/PATRICK F VALDEZ/Examiner, Art Unit 2611